Exhibit 10.41

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

 

Name:    Charles Meyers Employee Id #:    03882

Restricted Stock Unit Award Details:

 

Date of Grant:    September 30, 2010 Vesting Commencement Date:    September 30,
2010 Award Number:    RU2031 Restricted Stock Units:    20,000

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period. The Restricted Stock Units shall vest as follows: (A) the
first 25% of the shares subject to the award shall vest on the date you complete
six months of continuous Service from the Vesting Commencement Date, (B) the
second 25% of the shares subject to the award shall vest on the date you
complete one year of continuous Service from the Vesting Commencement Date, and
(C) an additional 25% of the shares subject to the award shall vest on your
completion of each year of continuous Service thereafter.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:       EQUINIX, INC. Signature:  

/s/ Charles Meyers

      By:   

/s/ Steve Smith

Print Name:  

Charles Meyers

      Print Name:   

Steve Smith

Date:  

 

      Title:   

CEO & President



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares    No payment is required for the Restricted Stock Units you
receive. Vesting    The Restricted Stock Units that you are receiving will vest
in installments, as shown in the Notice of Restricted Stock Unit Award.    No
additional Restricted Stock Units vest after your active service as an employee,
consultant or director of the Company or a subsidiary of the Company (“Service”)
has terminated for any reason. It is intended that vesting in the Restricted
Stock Units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.” Change in Control    The Restricted
Stock Units will vest in full if not assumed or substituted with a new award as
set forth in Section 11.3 of the 2000 Equity Incentive Plan (the “Plan”).    In
addition, you will vest as to 50% of the unvested Restricted Stock Units if the
Company is subject to a Change in Control before your Service terminates, and
you are subject to a Qualifying Termination (as defined below) within 12 months
after the Change in Control. Change in Control is defined in the Plan.
Notwithstanding the foregoing, any action taken must either (a) preserve the
exemption of the Restricted Stock Units from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or (b) comply with Section 409A of
the Code.

Qualifying

Termination

  

A Qualifying Termination means the termination of your Service resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control (provided however, that the grounds for Good Reason may arise at
anytime within the 12 months following the Change in Control).

 

Cause means your unauthorized use or disclosure of trade secrets which causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony, or your gross misconduct.

 

Page 2 of 7



--------------------------------------------------------------------------------

  

Good Reason means (i) a material diminution in your authority, duties or
responsibilities, provided, however, if by virtue of the Company being acquired
and made a division or business unit of a larger entity following a Change in
Control, you retain substantially similar authority, duties or responsibilities
for such division or business unit of the acquiring corporation but not for the
entire acquiring corporation, such reduction in authority, duties or
responsibilities shall not constitute Good Reason for purposes of this subclause
(i); (ii) a 10% or greater reduction in your level of compensation, which will
be determined based on an average of your annual Total Direct Compensation for
the prior three calendar years or, if less, the number of years you have been
employed by the Company (referred to below as the “look-back years”); or (iii) a
relocation of your place of employment by more than 30 miles, provided and only
if such change, reduction or relocation is effected by the Company without your
consent. For purposes of the foregoing, Total Direct Compensation means total
target cash compensation (annual base salary plus target annual cash incentives)
plus the grant value of equity awards, determined at the time of grant, based on
the total stock compensation (FAS 123R) expense associated with that award;
provided, however, that if you commenced employment with the Company during the
look-back years, only one-third of the grant value of the equity grant
attributable to commencement of employment shall be counted.

 

For vesting to accelerate as a result of a voluntary resignation for Good
Reason, all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to assert Good Reason within 120
days of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); and (2) the Company will have 30 days from the
date of such notice to remedy the condition and, if it does so, you may withdraw
your resignation or may resign with no acceleration benefit. Should the Company
remedy the condition as set forth above and then one or more of the conditions
arises again within twelve (12) months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.

Forfeiture    If your Service terminates for any reason, then your Restricted
Stock Units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination (including as a
result of a Qualifying Termination as set forth above). This means that the
Restricted Stock Units will immediately revert to the Company. You receive no
payment for Restricted Stock Units that are forfeited. The Company determines
when your Service terminates for this purpose.

 

Page 3 of 7



--------------------------------------------------------------------------------

Leaves of Absence

and Part-Time

Work

  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven days or
longer, then vesting will be suspended during the leave to the extent provided
for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you, and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

Stock Certificates    No shares of Common Stock shall be issued to you prior to
the date on which the Restricted Stock Units vest. After any Restricted Stock
Units vest pursuant to this Agreement, the Company shall promptly cause to be
issued in book-entry form, registered in your name or in the name of your legal
representatives or heirs, as the case may be, the number of shares of Common
Stock representing your vested Restricted Stock Units. No fractional shares
shall be issued. Section 409A    This paragraph applies only if the Company
determines that you are a “specified employee,” as defined in the regulations
under Section 409A of the Code, at the time of your “separation from service,”
as defined in those regulations. If this paragraph applies, then any Restricted
Stock Units that otherwise would have been settled during the first six months
following your separation from service will instead be settled during the
seventh month following your separation from service, unless the settlement of
those units is exempt from Section 409A of the Code. Stockholder Rights    The
Restricted Stock Units do not entitle you to any of the rights of a stockholder
of the Company. Your rights shall remain forfeitable at all times prior to the
date on which you vest in the Restricted Stock Units awarded to you. Upon
settlement of the Restricted Stock Units into shares of Common Stock, you will
obtain full voting and other rights as a stockholder of the Company.

 

Page 4 of 7



--------------------------------------------------------------------------------

Units Restricted    You may not sell, transfer, pledge or otherwise dispose of
any Restricted Stock Units or rights under this Agreement other than by will or
by the laws of descent and distribution. Withholding Taxes   

Regardless of any action the Company and/or your employer (the “Employer”) take
with respect to any or all income tax (including U.S. federal, state and local
tax and/or non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the award
of the Restricted Stock Units, the vesting of the Restricted Stock Units, the
issuance of shares of Common Stock in settlement of the Restricted Stock Units,
the subsequent sale of shares acquired at vesting and the receipt of any
dividends; and (b) do not commit to structure the terms of the award or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items. Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding obligations for Tax Related Items of the Company and/or the
Employer. With the Company’s consent, these arrangements may include
(a) withholding shares of Company stock that otherwise would be issued to you
when they vest, (b) surrendering shares that you previously acquired, or (c)
deducting the withholding taxes from any cash compensation payable to you. The
fair market value of the shares you surrender, determined as of the date taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes.

 

The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this subsection.

Restrictions on

Resale

   You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

Page 5 of 7



--------------------------------------------------------------------------------

No Retention Rights    Except to the extent provided specifically in an
agreement between you and the Company, your award or this Agreement does not
give you the right to be employed or retained by the Company or a subsidiary of
the Company in any capacity; the Company and its subsidiaries reserve the right
to terminate your Service at any time, with or without cause.    In accepting
the award, you acknowledge that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement; (b) the award is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past; (c) all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;
(d) your participation in the Plan is voluntary; (e) your participation in the
Plan shall not create a right to further employment with your Employer and shall
not interfere with the ability of your Employer to terminate your Service at any
time with or without cause; (f) the award is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any subsidiary of the Company, and which is outside the scope of your
employment or service contract, if any; (g) the award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any subsidiary of the Company; (h) in the event that you are not an employee of
the Company, the award and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company; and, furthermore, the award and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Employer or any other subsidiary of the Company; (i) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty; (j) in consideration of the award, no claim or entitlement to
compensation or damages shall arise from termination of the award or from any
diminution in value of the award or shares of Common Stock acquired upon vesting
of the award resulting from termination of Service (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
the Company and any subsidiary of the Company from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; (k) the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding your participation in the
Plan or your acquisition or sale of the underlying shares of Common Stock; and
(l) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

Page 6 of 7



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Restricted Stock Units that will vest in
any future installments will be adjusted accordingly. Severability    The
provisions of this Agreement are severable and if any one or more provisions are
determined to be invalid or otherwise enforceable, in whole or in part, the
remaining provisions shall continue in effect. Applicable Law   

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (except their choice of law
provisions).

 

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

Page 7 of 7